Citation Nr: 0301874	
Decision Date: 01/30/03    Archive Date: 02/07/03	

DOCKET NO.  95-40 286A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial evaluation (from October 1, 1992) 
in excess of 10 percent for sinusitis and allergic rhinitis 
with minimal bronchitis symptoms.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active service from November 1987 to 
September 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an original-initial March 1993 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas, which granted service 
connection for sinusitis with a noncompensable evaluation 
effective from service separation in October 1992.  This 
rating decision involved multiple issues.  

The veteran thereafter submitted a notice of disagreement 
which failed to specifically identify with what she 
disagreed.  An initial statement of the case did not include 
discussion of the evaluation for service-connected sinusitis.  
At an RO hearing in October 1993, she discussed the 
evaluation of her sinus disability.  The subsequent hearing 
officer decision of February 1994 continued a noncompensable 
evaluation, but no statement of the case was published on 
this issue.  

The veteran thereafter again disagreed with the confirmed 
noncompensable evaluation in September 1994 and this 
statement was erroneously accepted as a claim for an 
increased evaluation.  A November 1995 rating decision 
granted the veteran a 10 percent evaluation effective from 
September 1994.  

The case was subsequently transferred to the Denver RO which 
correctly found that the veteran's disagreement with the 
noncompensable evaluation assigned had been continuous since 
the time of the original-initial rating decision of March 
1993.  The Denver RO extended the effective date for the 
award of the 10 percent evaluation back to the date of the 
veteran's separation from service.  However, because a 
compensable evaluation of this disability in excess of 
10 percent is potentially available, the appeal has 
continued.  AB v. Brown, 6 Vet. App. 35 (1993).  

In December 2000, noting that the most recent VA examination 
was over four years old, the Board remanded the case for a 
current examination.  The veteran was subsequently provided 
multiple VA examinations and the case is now ready for 
appellate review.  It is noteworthy that the veteran has been 
in recent of a 100 percent schedular evaluation, including 
service connection for multiple other disabilities, effective 
from service separation in October 1992.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.  

2.  Clinical and other competent evidence on file from the 
time of the veteran's service separation in September 1992 
until present reveals minimal if any sinusitis but chronic 
and particularly seasonal allergic rhinitis with occasional 
bronchial symptoms which may be related to rhinitis which 
have consistently been moderate with some discharge or 
crusting with infrequent headaches, or with no more than one 
or two incapacitating episodes per year requiring antibiotic 
treatment with three to six incapacitating episodes per year, 
but no evidence demonstrates severe symptoms with frequently 
incapacitating recurrences, severe and frequent headaches 
with purulent discharge or crusting reflecting purulence, or 
with three or more incapacitating episodes per year requiring 
prolonged (four to six weeks) antibiotic treatment or more 
than six non-incapacitating episodes per year.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for sinusitis and allergic rhinitis with minimal 
bronchitis symptoms, from October 1, 1992, have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.96(a), 4.97, 
Diagnostic Codes 6510, 6514, 6600 (1996) (2002); Fenderson v. 
West, 12 Vet. App. 119 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act of 
2000 (VCAA) and regulations implementing this liberalizing 
legislation are applicable to the veteran's claim.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  The VCAA provides 
that VA will make reasonable efforts to assist claimants in 
obtaining evidence necessary to substantiate claims and 
requires VA to notify claimants of the evidence necessary to 
substantiate claims.

A review of the claims folder reveals that the various RO's 
in this case have clearly informed the veteran through 
correspondence, rating decisions, and statements of the case, 
of the laws and regulations governing schedular evaluations 
for sinusitis, allergic rhinitis, and bronchitis and have 
informed her of the evidence necessary to substantiate her 
claim.  The RO has assisted the veteran in collecting all 
evidence of treatment at VA medical facilities and has 
offered to assist her in collecting any other records which 
she might reasonably identify.  The Board remanded this case 
for additional development in December 2000.  That same 
month, the RO specifically requested her to identify and 
authorize the release of any additional medical records which 
had not already been collected for review of her appeal.  In 
March 2002, the RO notified the veteran of the VCAA and the 
duties to notify and assist.  She was informed of the 
evidence VA would collect and the evidence she should 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The veteran has been provided numerous VA examinations and 
diagnostic studies which are adequate for rating purposes.  
All known medical records relevant to her claim have been 
collected for review and there remains no evidence identified 
by the veteran which has not been collected.  The duties to 
assist and notify under VCAA have been satisfied.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  

The 1945 Schedule for Rating Disabilities (Schedule) will be 
used for evaluating the degree of disability in claims for 
disability compensation.  The provisions of the Schedule 
represent the average impairment in earning capacity in civil 
occupations resulting from those disabilities, as far as 
practicably can be determined.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  

Any reasonable doubt regarding degree of disability will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more nearly approximates the criteria required for 
that rating; otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  The basis of disability evaluations is the 
ability of the body as a whole, or of a system or organ of 
the body, to function under the ordinary conditions of daily 
life, including employment.  38 C.F.R. § 4.10.

Ordinarily, where entitlement to compensation has already 
been established, and an increase is at issue, the present 
level of disability is of primary concern.  38 C.F.R. § 4.2; 
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a claim 
placed in appellate status by disagreement with the original 
or initial rating award (service connection having been 
allowed) but not yet ultimately resolved, as is the case 
herein at issue, remains an "original claim" and is not a new 
claim for increase.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In such cases, separate compensable evaluations will 
be assigned for separate periods of time, if such distinct 
periods are shown by the competent evidence of record during 
the pendency of the appeal, a practice known to the US Court 
of Veterans Appeals as "staged" ratings.  Id. at 126.

Ratings under Diagnostic Codes 6600 to 6818, inclusive, and 
6821 will not be combined with each other.  A single rating 
will be assigned under the diagnostic code which reflects the 
predominant disability picture with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.  38 C.F.R. § 4.196(a).

Prior to October 7, 1996, the veteran's sinusitis warranted a 
noncompensable evaluation with X-ray manifestations only and 
symptoms which were mild or occasional.  A 10 percent 
evaluation was warranted with moderate symptoms with 
discharge or crusting or scabbing, or infrequent headaches.  
A 30 percent evaluation was warranted for severe symptoms 
with frequently incapacitating recurrences, severe and 
frequent headaches, purulent discharge or crusting reflecting 
purulence.  38 C.F.R. § 4.97, Diagnostic Code 6514.

After October 7, 1996, the veteran's sinusitis warranted a 
noncompensable evaluation when detected by X-ray study only.  
A 10 percent evaluation was warranted with one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 30 percent evaluation was warranted 
for three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  An incapacitating 
episode of sinusitis means one that requires bed-rest and 
treatment by a physician.  38 C.F.R. § 4.97, Diagnostic Code 
6514.

Allergic or vasomotor rhinitis without polyps but with 
greater than 50 percent obstruction of nasal passages on both 
sides or complete obstruction on one side warrants a 10 
percent evaluation.  Rhinitis with polyps warrants a 30 
percent evaluation.  38 C.F.R. § 4.97, Diagnostic Code 6522.

Chronic bronchitis provides evaluations of 10, 30, 60, and 
100 percent based on the objectively reported results of 
pulmonary function studies.  A 10 percent evaluation is 
warranted with an FEV-1 of 71- to 80-percent predicted, or; 
FEV-1/FVC of 71 to 80 percent, or; DLCO (SB) 66- to 80-
percent predicted.  38 C.F.R. § 4.97, Diagnostic Code 6600.  
Prior to October 1996, a ten percent evaluation was warranted 
for moderate symptoms with considerable morning or night 
cough, slight dyspnea on exercise, scattered bilateral rales.  
A noncompensable evaluation was warranted for mild symptoms, 
slight cough, no dyspnea, few rales.  38 C.F.R. § 4.97, 
Diagnostic Code 6600.

Facts:  The initial rating decision in this case from March 
1993 noted that the veteran had been treated intermittently 
during service for recurrent sinus congestion with X-ray 
confirmation of minimal mucosal changes of the frontal sinus.  
The veteran was thus service connected for sinusitis on this 
evidence.  

A VA examination in November 1993 contained the veteran's 
complaints of seasonal nasal complaints, usually beginning in 
the fall and lasting until April with symptoms of congestion 
and discharge.  She was not then on medication for this but 
had been provided various medications in the past.  She had 
undergone septoplasty during service to relieve obstruction 
on the right side with improvement in breathing thereafter.  
Examination revealed no evidence of infection and the 
membranes were slightly dry.  There was no significant 
tenderness over the sinuses.  The diagnosis was probable 
allergic rhinitis, seasonal, previously listed as sinusitis.  
X-ray studies noted that the sinuses were well aerated 
throughout and there was no evidence of intrasinus fluid or 
mucosal thickening.  The impression was a normal examination.

Over the intervening years, the evidence reveals that the 
veteran was provided various medications for sinus 
congestion, but she was not routinely provided lengthy 
courses of antibiotics for treatment.  An X-ray study of the 
sinuses in September 1994 showed some mucosal thickening in 
the maxillary antra bilaterally, but the remaining sinuses 
were normal.

In November 1995, the veteran was hospitalized for 15 days 
for reasons unrelated to her sinuses.  Aside from notation of 
current sinuses medication, there were no complaints, 
findings or treatment for sinuses during this 
hospitalization.

In November 1995, the veteran was provided an increased 
evaluation from 0 to 10 percent for her sinus disability and 
at that time, allergic rhinitis, as the predominating 
diagnosis, was included with previously service-connected 
sinusitis.

Also in the mid-1990's, it was demonstrated that the veteran 
was provided with allergy testing which resulted in a 
positive allergy for cedar and she underwent a series of 
immunizations for the purpose of inducing a resistance to 
cedar allergy.

In August 1996, the veteran was provided with a VA 
examination which contained the veteran's complaints of 
frequent nasal congestion with occasional sneezing and 
sometimes nasal discharge.  Examination did not reveal any 
significant sinus symptoms at the time but did note the 
veteran's recent diagnosis of allergic rhinitis for which she 
had been receiving immunotherapy.  Bronchitis was also 
claimed by the veteran but the physician noted only minimal 
symptoms which could be attributed to bronchitis.  X-ray 
studies of the sinuses revealed left maxillary sinus 
thickening but other sinuses appeared normally aerated.

Pulmonary function studies conducted in August 1996 revealed 
spirometry which was completely within normal limits.

A June 1999 CT scan of the sinuses resulted in findings of 
minimal to mild maxillary and left sphenoid sinus impairment 
with narrowing of the maxillary sinus osteomeatal complex.  A 
CT scan of the sinuses in December 2000 revealed some 
thickening present in the right maxillary sinus and a small 
air fluid level inferiorly on the left.

In May 2002, the veteran was provided a neurological 
examination for the purpose of evaluating headaches or head 
pain which the veteran felt was related to her sinus 
disability.  She again reported that her allergy problems 
were mainly in the winter and fall.  The physician conducting 
the examination recommended a CT scan of the head and later 
issued an addendum in August 2002 which noted a normal CT 
scan of the veins in the head and that a recent sinus series 
of X-rays showed normal sinuses.  The neurologist concluded 
that the veteran's headaches as reported were not related to 
her sinus problem and were likely tension in nature.

In June 2002, the veteran was provided a VA examination for 
respiratory disease.  She was provided pulmonary function 
studies which resulted in normal findings.  There was no 
evidence of significant underlying lung disease.  It was 
noted that she might have some periodic bouts of bronchitis 
which "could be" related to sinobrachial syndrome which 
would cause minimal disability during periods of sinus 
exacerbation.

In May 2002, the veteran was provided a VA examination for 
sinuses.  The claims folder was provided and reviewed by the 
examiner and his report includes an extensive discussion of 
the evidence on file.  It was noted that private skin testing 
had been performed revealing only one positive skin response 
to red cedar.  This private physician in February 2001 
changed his diagnostic impression from seasonal allergic 
rhinitis to perennial allergic rhinitis.  He noted an 
improvement with a six-week course of Augmentin (antibiotic) 
and with desensitization injections.  The veteran reported 
having headaches, in the winter and fall, a couple of times a 
month.  While the veteran reported visiting physicians for 
her sinuses once per month in 2000 and about six times in 
2001, the physician said he could not corroborate these 
statements upon review of the clinical evidence on file.  He 
could find no medical entry anywhere on file advising her to 
take bed-rest for her sinus disability.  

Current examination revealed no evidence of infection or 
effusion.  There was no significant nasal obstruction on the 
right side but the left inferior turbinate was hypertrophied 
and was narrowed to what he "generously" estimated to be a 50 
percent obstruction.  There were no polyps.  Palpation over 
the maxillary and frontal sinuses did not reveal tenderness.  
The diagnosis was most likely seasonal allergic rhinitis.  
The physician also reported that past diagnosis of chronic 
pansinusitis had rather minimal radiographic support.  The 
doctor was unable to identify any significant documentation 
of chronic sinus pain or tenderness.  Additionally, review of 
the file and discussion with the veteran confirmed that she 
had only had a single prolonged six-week's course of 
antibiotic therapy one time in late 2000 or early 2001.  The 
doctor indicated his review of the claims folder revealed no 
documentation of any episode of sinus disability which 
satisfied the criteria to be designated as incapacitating.

Analysis:  A clear preponderance of the evidence of record, 
from the initial award of service connection for nasal 
disability, effective from service separation in October 
1992, through present, is against an evaluation in excess of 
10 percent under the criteria in effect prior to or 
subsequent to October 1996.  While service connection was 
initially awarded for sinusitis, subsequent adjudicative 
actions by various VA regional offices has included service 
connection for allergic rhinitis and for associated symptoms 
of bronchitis.  It appears rather clear from the clinical 
evidence that the predominating diagnosis is an allergic 
rhinitis, likely seasonal in nature.

The clinical evidence on file from service separation until 
present most nearly approximate the criteria assigned for a 
10 percent evaluation for sinusitis in that symptoms are 
predominantly shown to be no more than moderate, with 
discharge or crusting or scabbing with infrequent headaches 
under the criteria in effect prior to October 1996, and are 
no worse than productive of one or two incapacitating 
episodes per year requiring prolonged antibiotic treatment or 
three to six incapacitating episodes per year characterized 
by headaches, pain and purulent discharge or crusting in 
accordance with the criteria in effect since October 1996.  

Symptoms are shown to be chronic but are clearly documented 
as seasonal in nature.  Clearly, no clinical evidence on file 
shows or demonstrates that the veteran has ever had an 
incapacitating episode of sinus disability defined as one 
requiring bed-rest with treatment by a physician.  The 
veteran is only shown to have once undergone a lengthy course 
of antibiotic treatment and this was performed rather 
recently in conjunction with treatment for cedar allergy.  
The veteran is not demonstrated to have significant nasal 
pain or chronic infection requiring antibiotics.  Headaches, 
complained of only more recently, are not clinically 
attributed to her service-connected sinus disability.  

The criteria for the next higher 30 percent evaluation are 
not met or even closely approximated in that sinus disability 
is not demonstrated, under the pre-October 1996, to be (old 
criteria) severe with frequently incapacitating recurrences, 
severe and frequent headaches, purulent discharge or crusting 
reflecting purulence or, (new criteria) causing three or more 
incapacitating episodes per year requiring four to six weeks' 
antibiotic treatment or more than six non-incapacitating 
episodes per year characterized by headaches, pain, and 
purulent discharge or crusting.

With respect to the criteria in effect since October 1996 for 
allergic or vasomotor rhinitis, the veteran has never been 
demonstrated to have nasal polyps which is the criteria 
required for a 30 percent evaluation, nor has she ever been 
demonstrated to have greater than a 50 percent obstruction of 
the nasal passage on both sides, or complete obstruction on 
one side, sufficient to warrant the currently assigned 10 
percent evaluation.

With respect to symptoms of bronchitis associated with sinus 
disability, the veteran has twice been provided pulmonary 
function studies by VA in August 1996 and most recently in 
June 2002, and these studies were interpreted as being 
entirely normal.  Over the years, the veteran has had 
occasional viral syndromes and/or symptoms of occasional 
bronchitis and while these have been possibly associated with 
her nasal disability, the relative infrequency and lack of 
severity of symptoms associated would not warrant any 
evaluation in excess of the presently assigned 10 percent for 
the veteran's underlying sinus disability itself.  The 
veteran is not shown to manifest a "chronic" bronchitis of a 
moderate nature with considerable night or morning cough or 
dyspnea on exercise with scattered bilateral rales sufficient 
to warrant a 10 percent evaluation in criteria in effect 
prior to October 1996, nor is she shown to have elevated 
pulmonary function studies sufficient to warrant a 10 percent 
evaluation in accordance with more recently adopted criteria.

In this case, the evidence shows that "staged ratings" as 
contemplated by the Court in Fenderson v. West, supra, for 
discrete intervals based on changes in levels of 
symptomatology is not warranted.  The highest evaluation 
warranted at any time during the pendency of the appeal is 
the presently assigned 10 percent evaluation based on chronic 
moderate symptoms.  In the absence of clinical evidence 
demonstrating the criteria required for a 30 percent 
evaluation for either sinusitis or allergic rhinitis, and in 
the absence of evidence warranting the assignment of an 
additional 10 percent evaluation for chronic bronchitis, an 
increased evaluation for the veteran's sinusitis with 
allergic rhinitis with symptoms of bronchitis is not 
warranted.




ORDER

Entitlement to an evaluation in excess of 10 percent for 
sinusitis and allergic rhinitis with minimal bronchitis 
symptoms is denied.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 



